           Case 5:11-cr-00516-XR Document 94 Filed 04/30/21 Page 1 of 7




                              UNITED STATES DISTRICT COURT

                                WESTERN DISTRICT OF TEXAS

                                      SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                         ║
                                                 ║
v.                                               ║ CRIMINAL NO. SA 11 CR 516 (3) XR
                                                 ║
MEHRDAD ANSARI                                   ║

                    GOVERNMENT=S OMNIBUS MOTION IN LIMINE

TO THE HONORABLE XAVIER RODRIGUEZ, UNITED STATES DISTRICT JUDGE:

       The United States moves the Court in limine to order counsel for the Defendant, and

through such counsel any and all defense witnesses, to refrain from making any mention or

interrogation, directly or indirectly in any manner whatsoever, concerning the matters set forth

below, without first approaching the bench and obtaining a ruling from the Court outside the

presence and hearing of all prospective jurors and jurors ultimately selected in this cause during

the trial or during arguments in regard to any alleged theory of admissibility of such matters or

during final argument of the trial.

                                           Introduction

       "Relevant evidence," as defined by the Federal Rules of Evidence "means evidence

having any tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be without the

evidence." (Emphasis added). Fed.R.Evid. 401. "Evidence which is not relevant is not

admissible." Fed.R.Evid. 402.

       Relevant evidence is excludable under Federal Rule of Evidence 403 "if its probative

value is substantially outweighed by the danger of unfair prejudice, confusion of the issues,
             Case 5:11-cr-00516-XR Document 94 Filed 04/30/21 Page 2 of 7




or misleading the jury, or by considerations of undue delay, waste of time, or needless

presentation of cumulative evidence." (Emphasis added). See, Fed.R.Evid. 404, Judiciary

Committee Notes, Senate Report No. 93-1277; Huddleston v. United States, 485 U.S. 681, 688

(1988).

                                    The Requested Exclusions

          a. Pretrial Rulings: The United States requests that Defendant’s Counsel be prohibited

from divulging the contents of, or rulings on, any motions filed by either the Defendant or the

Government pretrial. FED. R. EVID. 401, 402, 403.

          b. Discussions With Counsel: The United States requests that Defendant’s Counsel be

prohibited from divulging or eliciting testimony regarding discussions with, advice received, or

actions by attorneys consulted by Defendant. FED. R. EVID. 401, 402, 403.

          c. Plea Negotiations: The United States requests that Defendant’s Counsel be strictly

prohibited from stating and eliciting in any manner, from any witness, any plea arrangement

discussions, pretrial conferences, or any related statements, between the Government and the

Defendant or his counsel in this case, in that such information is not relevant evidence in

connection with the resolution of any issues in this case. FED. R. EVID. 401, 402, 410; see also

United States v. Verdoon, 528 F.2d 103, 107 (8th Cir. 1976) (Government plea proposals should

be excluded from evidence because meaningful dialogue would be impossible if either party were

forced to assume the risk that its plea offers might be admissible).

          d. Sentencing Issues: The United States requests the Defendant’s Counsel be strictly

prohibited from stating and eliciting in any manner, from any witness, any reference to the

punishment the Defendant would receive if convicted. The Fifth Circuit Pattern Jury Instructions,

1.20 (2012) provide as follows:



                                                 2
            Case 5:11-cr-00516-XR Document 94 Filed 04/30/21 Page 3 of 7




                If a Defendant is found guilty, it will be my duty to decide what the
                punishment will be. You should not be concerned with punishment in any
                way. It should not enter your consideration or discussion.

Court of Appeals case law is equally clear on this point. "It is error to tell the jury about the

consequences of a certain verdict even if they are mandatory." United States v. McCracken, 488

F.2d 406, 425 (5th Cir. 1974).

        e. Defense Exhibits: The United States requests the Defendant’s Counsel be prohibited

in opening statement or at trial from commenting on any defense exhibits that have not previously

been supplied to counsel for the Government, and if so produced, not until the Government has

been made aware of the Defense’s intent to show such evidence to the jury before voir dire.

        f. Testimony only through Defendant: The United States requests that Defendant’s

Counsel be prohibited from alluding to information or facts either in opening statements or in

questions to witnesses which could only come to the jury's attention through the sworn testimony

of the Defendant unless counsel for the Defendant informs the Court that the Defendant will in

fact testify.

        g. Defendant’s statements being elicited by the defense: The United States requests

that the Defendant’s Counsel be prohibited from eliciting statements made by the Defendant. The

United States intends to introduce against the Defendant any statement he may have made to other

witnesses, media, or law enforcement. These admissions are admissible if introduced by the

United States as admissions against a party-opponent under Fed.R.Evid. 801(d)(2). However, this

exception is not available to the defense. The United States anticipates that the defense counsel

may attempt to introduce his client's own statements through law enforcement and/or civilian

witnesses. These statements would be hearsay pursuant to Rule 802 of the Federal Rules of

Evidence. As stated by the Fifth Circuit in United States v. Sanjar, when the defendant seeks to



                                               3
             Case 5:11-cr-00516-XR Document 94 Filed 04/30/21 Page 4 of 7




introduce his own prior statement for the truth of the matter asserted, it is hearsay, and it is not

admissible. 853 F.3d 190, 204 (5th Cir. 2017). 1

         The United States anticipates the defense may potentially attempt to elicit hearsay

testimony in at least two situations. First, the Defendant may call a witness to testify as to

information provided to that witness by the Defendant. Second, the Defendant may attempt to

elicit hearsay through documents such as transcripts of testimony at other hearings. The defense

should be prohibited from introducing such hearsay statements.

         The Defendant is prohibited from introducing his own statements through any witness if

those statements are offered for truth of the matter asserted. This includes situations where the

Defendant’s statements are elicited by the government through law enforcement officers or other

witnesses. This would not open the door for the defense to elicit other statements of the

Defendant. Because they would constitute hearsay, the defense should be precluded by eliciting

any statements of the Defendant from any law enforcement officer, any lay witness, any transcript,

or any recording.

         h. Statements Relating to the Emotional, Financial, or Health Status of the

Defendant or any of the Defendant’s Family: The United States requests the Defendant’s



1 Anticipating potential defense arguments that the rule of completeness would apply to prior recorded statements
of a codefendant, the “common law rule of completeness, which is just a corollary of the principle that relevant
evidence is generally admissible, does provide a right to cross examine” … only when the additional inquiry is
needed to “explain, vary, or contradict” the testimony already given.” Sanjar, 853 F.3d at 204 (citations omitted). In
United States v. Garcia, the Fifth Circuit stated

         Rule 106 provides: “When a writing or recorded statement or part thereof is introduced by a party, an
         adverse party may require the introduction at that time of any other part or any other writing or recorded
         statement which ought in fairness to be considered contemporaneously with it.” The rule’s purpose is “to
         permit the contemporaneous introduction of recorded statements that place in context other writings
         admitted into evidence which, viewed alone, may be misleading.”

530 F.3d 348, 351 (5th Cir. 2008)(footnotes omitted).


                                                          4
           Case 5:11-cr-00516-XR Document 94 Filed 04/30/21 Page 5 of 7




Counsel be strictly prohibited from stating and eliciting in any manner, from any witness, the

emotional, financial or health status of the Defendant or members of the Defendant’s family.

The conditions of the Defendant or family members are irrelevant in the trial of this case and

Counsel should be cautioned to avoid eliciting responses that touch or bear on the

aforementioned matters. FED. R. EVID. 401, 402.

       The Pattern Jury Instructions for the Fifth Circuit states that the jury should be given the

following instruction:

               It is also your duty to base your verdict solely upon the evidence,

               without prejudice or sympathy. That was the promise you made

               and the oath you took before being accepted by the parties as

               jurors, and they have the right to expect nothing less.

(Emphasis added). Pattern Jury Instruction, Criminal-Fifth Circuit (2015).

       i. Personal history and experiences of counsel:            The United States requests that

Defendant’s Counsel be prohibited from telling the jury his personal history and affiliations. The

trial is about the facts. Personal histories and associations of counsel are not relevant and serve no

purpose other than to attempt to influence the jury.

                                            Conclusion

       WHEREFORE, the United States respectfully requests that this honorable Court grant the

Government’s Omnibus Motion in Limine and preclude the counsel for the Defendant, and

through such counsel any and all witnesses, to refrain from making any mention or interrogation,

either directly or indirectly, regarding the above-mentioned issues, without first approaching the

bench and obtaining a ruling from the Court outside the presence and hearing of all prospective




                                                  5
           Case 5:11-cr-00516-XR Document 94 Filed 04/30/21 Page 6 of 7




jurors and jurors.

                                            Respectfully Submitted,

                                            ASHLEY C. HOFF
                                            UNITED STATES ATTORNEY


                                    By:     /s/__________________
                                            MARK T. ROOMBERG
                                            Assistant United States Attorney
                                            State Bar No. 24062266
                                            601 NW Loop 410, Suite 600
                                            San Antonio, Texas 78216
                                            (210) 384-7100
                                            mark.roomberg@usdoj.gov


                                             ________/s/__________
                                            WILLIAM R. HARRIS
                                            Assistant United States Attorney
                                            Ohio State Bar No. 0017818
                                            601 N.W. Loop 410, Suite 600
                                            San Antonio, Texas 78216-5597
                                            (210) 384-7100
                                            Bill.harris@usdoj.gov

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY THAT a true and correct copy of this Motion In Limine will be

served by the ECF/CM system on all counsel of record this 30th day of April 2021.



                                              /s/
                                    WILLIAM R. HARRIS
                                    Assistant United States Attorney




                                               6
          Case 5:11-cr-00516-XR Document 94 Filed 04/30/21 Page 7 of 7




                             UNITED STATES DISTRICT COURT

                               WESTERN DISTRICT OF TEXAS

                                   SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                         ║
                                                 ║
v.                                               ║ CRIMINAL NO. SA 11 CR 516 (3) XR
                                                 ║
MEHRDAD ANSARI                                   ║

                                           ORDER

       This matter having come before the Court on the Government’s Omnibus Motion in

Limine, and the Court being otherwise fully advised in the premises,

       IT IS HEREBY ORDERED that Government’s Omnibus Motion in Limine be in all things

GRANTED. Defense counsel, and through such counsel any and all witnesses, must refrain from

making any mention or interrogation, either directly or indirectly, regarding the issues raised in

the Government’s Omnibus Motion in Limine, without first approaching the bench and obtaining

a ruling from the Court outside the presence and hearing of all prospective jurors and jurors.

       IT IS SO ORDERED.

       SIGNED and ENTERED this _______ day of ____________ 2021.



                                             ________________________________
                                             XAVIER RODRIGUEZ
                                             UNITED STATES DISTRICT JUDGE
